LAVENDER, Justice:
The initiative petition circulated in Canadian County, Oklahoma, numbered 74-1, pursuant to the provisions of 63 O.S.1971, §§ 1-223 and 1-224, was made the subject of an application to this Court by the proponents of such petition for certification of the number of presumptively valid signatures subscribed to the counterparts of said petition. 34 O.S.Supp.1974 § 8.
This Court by order entered January 9, 1975, issued to the County Clerk of Canadian County determined the number of presumptively valid signatures appearing on the petition and its counterparts to be 2,746. It directed that official to discharge the duties incumbent on her under the provisions of 34 O.S.Supp.1974 § 8. The County Clerk thereupon found and decided the initiative petition was pre-filed in her office April 25, 1974, and the several circulated counterparts were thereafter returned and filed in her office on July 8, 1974. She determined the necessary number of signatures of qualified voters required to cause the proposed measure to be submitted to the electorate of Canadian County to be 1,383, a number constituting 16% of the total number of votes cast at the last general election next preceding the filing of the initiative petition in Canadian County for the state office receiving the highest number of votes at such election in that county. Notice, as ordered, was given by publication which included a determination of the apparent sufficiency of the initiative petition.
This matter was referred to James D. Giles, Referee of this Court. The Referee has examined the records of this Court and found no protest to the sufficiency of the initiative petition and no objection to the count has been filed as allowed under Section 8, supra.
In the absence of any such protest or objection, it is the order of the Court that the initiative petition is sufficient in all respects.
Initiative petition held sufficient and valid.
All of the Justices concur.